Exhibit 10.46
EMPLOYMENT AGREEMENT


AGREEMENT (the “Agreement”), dated as of January 1, 2012, between Advance Auto
Parts, Inc. (“Advance” or the “Company”), a Delaware corporation, and Jimmie L.
Wade (the “Employee”).


The Company and the Employee agree as follows:


1.
Position; Term of Employment. The Company agrees to employ the Employee subject
to the terms and conditions of this Agreement. The Employee will (i) oversee the
operations and management of the Company's subsidiary, Autopart International,
and (ii) serve as the Chairman of the Board of Directors of Autopart
International. The parties intend that the Employee shall continue to so serve
in these capacities throughout the Employment Term (as such term is defined
below).



The term of the Employee's employment by the Company pursuant to this Agreement
shall commence on January 1, 2012 (“Commencement Date”) and shall end on the day
prior to the first anniversary of the Commencement Date, unless sooner
terminated under the provisions of Paragraph 4 below (“Employment Term”);
provided, however, that commencing on the first anniversary of the Commencement
Date and on each anniversary thereafter the Employment Term shall be
automatically extended for an additional period of one year unless, not later
than 90 days prior to such automatic extension date, either party shall have
given notice to the other that it does not wish to extend the Employment Term,
in which case the Employment Term shall end on the day prior to such automatic
extension date.


2.
Duties.



(a)    Duties and Responsibilities. As an employee, and in addition to the
Employee's responsibilities as otherwise described in Section 1, the Employee
will assist the Company with talent and leadership development, governmental
affairs and community relations activities. The Employee agrees to devote such
time as reasonably necessary to fulfill his obligations to the Company and its
subsidiaries, if any (jointly and severally, “Related Entities”). The Employee
shall observe and conform to the applicable policies and directives promulgated
from time to time by the Company and its Board of Directors that apply to
Company employees. The Employee will not be considered an Executive Officer of
the Company.


(b)    Other Activities. Except as otherwise set forth in this Agreement, both
the Company and the Employee recognize and acknowledge that this Agreement is
not intended to prevent the Employee from engaging in other employment,
occupation, consulting, or other business activity. It shall not be a violation
of this Agreement for the Employee to engage in employment, occupation,
consulting or other business activities provided such activities (i) do not
significantly interfere with the performance of the Employee's duties and
responsibilities as required by this Agreement, (ii) are in compliance with the
Company's policies and procedures in effect from time to time, including the
Code of Ethics & Business Conduct and the “Additional Guidance for Team Members”
relating thereto, and the Guidelines on Significant Governance




--------------------------------------------------------------------------------


Issues, in each case as may be amended periodically and (iii) do not violate
Section 18 of this Agreement.


1.
Compensation.



(a)Base Salary. During the Employment Term, the Company shall pay to the
Employee a salary of $150,000 per annum, payable consistent with the Company's
standard payroll practices then in effect (“Base Salary”).


(a)Bonus. Subject to achievement of applicable Company results, the Employee
shall be eligible to receive a payment under the Employee's 2011 Annual Bonus
Plan in effect immediately preceding the effective date of this Agreement (“2011
Bonus Payment”). This 2011 Bonus Payment, if due, will be paid to the Employee
at the time such bonus payments are made to other employees within the Company.
To be eligible to receive this 2011 Bonus Payment, the Employee must still be
employed by the Company on the date the bonus is paid. The Employee will not be
eligible for any additional bonus payments related to his duties during the
Employment Term.


(c)    Benefit Plans. During the Employment Term, the Employee shall be entitled
to participate in all retirement and employment benefit plans and programs of
the Company that are generally available to officers of the Company. Such
participation shall be pursuant to the terms and conditions of such plans and
programs, as the same shall be amended from time to time. The Employee shall be
entitled to four (4) weeks paid vacation annually.
(d)    Equity Awards. During the Employment Term, the Employee shall be awarded
an annual equity grant under the Company's 2004 Long-Term Incentive Plan (“2004
LTIP”) comprised of restricted stock with at least an estimated value of
$100,000 at the time of the equity grant.


(e)    Business Expenses. During the Employment Term, the Company shall, in
accordance with policies then in effect with respect to payments of business
expenses, pay or reimburse the Employee for all reasonable out-of-pocket travel
and other expenses (other than ordinary commuting expenses) incurred by the
Employee in performing services hereunder; provided, however, that, with respect
to reimbursements, if any, not otherwise excludible from the Employee's gross
income, to the extent required to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), no reimbursement of
expenses incurred by the Employee during any taxable year shall be made after
the last day of the following taxable year, and the right to reimbursement of
such expenses shall not be subject to liquidation or exchange for another
benefit. All such expenses shall be accounted for in such reasonable detail as
the Company may require.


4.
Termination of Employment.



(a)    Death. In the event of the death of the Employee during the Employment
Term, the Employee's employment shall be automatically terminated as of the date
of death and a lump sum amount, equal to $300,000, shall be paid, within 60 days
after the date of the Employee's death, to the Employee's designated
beneficiary, or to the Employee's estate or other legal

2

--------------------------------------------------------------------------------


representative if no beneficiary was designated at the time of the Employee's
death. In the event of the death of the Employee during the Employment Term, the
shares of Restricted Stock granted to the Employee pursuant to the Company's
2004 LTIP or any successor plan shall vest immediately and the Stock Options or
Stock Appreciation Rights (“SARs”) granted to the Employee pursuant to the
Company's 2004 LTIP or any successor plan shall become exercisable upon the date
of the Employee's death for all such Stock Options and SARs if not then
exercisable in full. The foregoing benefit will be provided in addition to any
death, disability or other benefits provided under the Company's benefit plans
and programs in which the Employee was participating at the time of his death.
Except in accordance with the terms of the Company's benefit programs and other
plans and programs then in effect, after the date of the Employee's death, the
Employee shall not be entitled to any other compensation or benefits from the
Company or hereunder.


(b)    Disability. In the event of the Employee's Disability as hereinafter
defined, the employment of the Employee may be terminated by the Company,
effective upon the Disability Termination Date (as defined below). In such
event, the Company shall pay the Employee an amount equivalent to thirty percent
(30%) of the Employee's Base Salary for a one year period, which amount shall be
paid in one lump sum within 45 days following the Employee's “separation from
service,” as that term is defined in Section 409A of the Code and regulations
promulgated thereunder, from the Company (his “Separation From Service”),
provided that the Employee or an individual duly authorized to execute legal
documents on the Employee's behalf executes and does not revoke within any
applicable revocation period the release described in Section 4(k)(ii)(B). In
the event of the Disability of the Employee during the Employment Term, the
shares of Restricted Stock granted to the Employee pursuant to the Company's
2004 LTIP or any successor plan shall vest immediately upon the date of the
Employee's Separation from Service and the Stock Options or SARs granted to the
Employee pursuant to the Company's 2004 LTIP or any successor plan shall become
exercisable upon the date of the Employee's Separation from Service for all such
Stock Options and SARs if not then exercisable in full. The foregoing benefit
will be provided in addition to any disability or other benefits provided under
the Company's benefit plans in which the Employee participates. The purpose and
intent of the preceding two sentences is to ensure that the Employee receives a
combination of insurance benefits and Company payments following the Disability
Termination Date equal to 100% of his then-applicable Base Salary for such
one-year period. Otherwise, after the Disability Termination Date, except in
accordance with the Company's benefit programs and other plans then in effect,
the Employee shall not be entitled to any compensation or benefits from the
Company or hereunder.


“Disability,” for purposes of this Agreement, shall mean the Employee's
incapacity due to physical or mental illness causing the Employee's complete and
full-time absence from the Employee's duties, as defined in Paragraph 2, for
either a consecutive period of more than six months or at least 180 days within
any 270-day period. Any determination of the Employee's Disability made in good
faith by the Company shall be conclusive and binding on the Employee, unless
within 10 days after written notice to the Employee of such determination, the
Employee elects by written notice to the Company to challenge such
determination, in which case the determination of Disability shall be made by
arbitration pursuant to Paragraph 11 below. Except as provided in this
Subsection 4(b), the Company shall not be required to provide the Employee

3

--------------------------------------------------------------------------------


any compensation or benefits after the determination by the Company unless the
arbitration results in a determination that the Employee is not disabled, in
which case the Company shall pay to the Employee within 10 days after such
arbitration decision all compensation due through the date of such arbitration
decision. The Company shall not be deemed to have breached its obligations
related to such compensation and benefits under this Agreement if it makes such
payment within 10 days after such arbitration decision. The “Disability
Termination Date” shall be the date on which the Company makes such
determination of the Employee's Disability unless the arbitration, if any,
results in a determination that the Employee is not disabled. The Employee shall
have a legally binding right to the disability severance benefit as of the
Disability Termination Date.


(c)    Termination by the Company for Due Cause. Nothing herein shall prevent
the Company from terminating the Employee's employment at any time for “Due
Cause” (as hereinafter defined). The Employee shall continue to receive the Base
Salary provided for in this Agreement only through the period ending with the
date of such termination. Any rights and benefits the Employee may have under
employee benefit plans and programs of the Company shall be determined in
accordance with the terms of such plans and programs. Except as provided in the
two immediately preceding sentences, after termination of employment for Due
Cause, the Employee shall not be entitled to any compensation or benefits from
the Company or hereunder.


For purposes of this Agreement, “Due Cause” shall mean:


(i)     a material breach by the Employee of the Employee's duties and
obligations under this Agreement or violation in any material respect of any
code or standard of conduct generally applicable to the officers of the Company,
including, but not limited to, the Company's Code of Ethics and Business
Conduct, (1) which is willful and deliberate on the Employee's part, (2) which
is not due to the Disability of the Employee (within the meaning of Subsection
4(b) but without regard to the requirement that it continue for more than six
months or 180 days within a 270-day period), (3) which is committed in bad faith
or without reasonable belief that such breach is in the best interests of the
Company, and (4) which, if curable, has not been cured by the Employee within 15
business days after the Employee's receipt of notice to the Employee specifying
the nature of such violations;


(ii)     a material violation by the Employee of the Employee's Loyalty
Obligations as provided in Paragraph 18;


(iii)     conviction of a crime of moral turpitude or a felony involving fraud,
breach of trust, or misappropriation;


(iv)     the Employee's willfully engaging in bad faith conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or
(v)     a determination by the Company that the Employee is in material
violation of the Company's Substance Abuse Policy.



4

--------------------------------------------------------------------------------


(d)    Termination by the Company Other than for Due Cause, Death or Disability.
The foregoing notwithstanding, the Company may terminate the Employee's
employment for any or no reason, as it may deem appropriate in its sole
discretion and judgment; provided, however, that in the event such termination
is not due to Death, Disability or Due Cause, the Employee shall (i) be entitled
to a Termination Payment as hereinafter defined and (ii) be sent written notice
by the Company stating the termination is not due to Death, Disability or Due
Cause. In the event of such termination by the Company, the Employee shall
receive certain payments and benefits as set forth in this Subsection 4(d).


(i)     Termination Payment. If the Company terminates the Employee's employment
for other than Death, Disability or Due Cause prior to the expiration of the
Employment Term, the term “Termination Payment” shall mean a cash payment equal
to $300,000 (the “Termination Salary Payment”).


(ii)     Medical Coverage. In addition, the Company shall provide the Employee
with medical, dental and vision insurance benefits (which may also cover, if
applicable, the Employee's spouse and eligible dependents) for three hundred
sixty-five (365) days from the date of the Employee's termination of employment
or until such time as the Employee obtains other group health coverage,
whichever occurs first. In order to trigger the Company's obligation to provide
health care continuation benefits, the Employee must elect continuation coverage
pursuant to the Consolidation Omnibus Budget Act of 1985, as amended (“COBRA”),
upon such eligibility. The Company's obligation shall be satisfied solely
through the payment of the Employee's COBRA premiums during the 365-day period,
but only to the extent that such premiums exceed the amount that would otherwise
have been payable by the Employee for coverage of the Employee and the
Employee's eligible dependents that were covered by the Company's medical,
dental, and vision insurance programs at the time of the Employee's termination
of employment had the Employee continued to be employed by the Company.


(iii)     Timing of Payment. The Termination Salary Payment shall be paid in one
lump sum payment within 45 days following the date of the Employee's Separation
From Service, provided that the Employee executes and does not revoke within any
applicable revocation period the release described in Section 4(k)(ii)(B) below.


(iv)     Entire Obligation. Except as provided in Subsection 4(j) of this
Agreement, following the Employee's termination of employment under this
Subsection 4(d), the Employee will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 16,
18, 19 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 20). Except for the Termination Payment and as otherwise
provided in accordance with the terms of the Company's benefit programs and
plans then in effect or as expressly required under applicable law, after
termination by the Company of employment for other than Death, Disability or Due
Cause, the Employee shall not be entitled to any other compensation or benefits
from the Company or hereunder.


    

5

--------------------------------------------------------------------------------


(e)    Resignation from Employment by the Company for Good Reason. Termination
by the Company without Due Cause under Subsection 4(d) shall be deemed to have
occurred if the Employee elects to terminate the Employee's employment for Good
Reason.


(i)     Good Reason. For purposes of this Agreement, “Good Reason” shall mean:


(A)     a material diminution in the Employee's “Total Direct Compensation,”
which shall mean the value of the total of the Employee's Base Salary and annual
equity award taken together;


(B) a material diminution in the Employee's authority, duties, or
responsibilities;


(C)     a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Employee is required to report;


(D) a material reduction in aggregate benefits available to the Employee if no
similar reduction is made for all other senior Employees of the Company;
(E)     the Company's requiring the Employee to be based more than 60 miles from
the Company's office in Roanoke, VA at which the Employee was principally
employed immediately prior to the date of the relocation;


(F) delivery by the Company of a notice discontinuing the automatic extension of
the Employment Term under this Agreement; or


(G)     any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.


(ii)    Notice of Good Reason Condition. In order to be considered a resignation
for Good Reason for purposes of this Agreement, the Employee must provide the
Company with written notice and description of the existence of the Good Reason
condition within 90 days of the initial discovery by the Employee of the
existence of said Good Reason condition and the Company shall have 15 business
days to cure such Good Reason condition. Notwithstanding the foregoing, this
notice and cure provision shall not apply to the existence of Good Reason under
Section 4(e)(i)(F) above.
(iii)    Effective Date of Resignation. The effective date of the Employee's
resignation for Good Reason must occur no longer than one year following the
expiration of the cure period set forth in Section 4(e)(ii), above. If Employee
has not resigned for Good Reason effective within one year following the
expiration of the cure period set forth in Section 4(e)(ii), above the Employee
shall be deemed to have waived said Good Reason condition.

6

--------------------------------------------------------------------------------


(f)    Termination by the Company Other Than For Due Cause, Death or Disability
or Resignation from Employment for Good Reason Within Twelve Months After a
Change In Control. If the Company terminates the Employee's employment for other
than Death, Disability or Due Cause prior to the expiration of the Employment
Term and within twelve (12) months after a Change In Control (as defined below),
or if the Employee elects to terminate the Employee's employment for Good Reason
prior to the expiration of the Employment Term and within twelve (12) months
after a Change In Control, then (i) the Employee shall be entitled to a Change
In Control Termination Payment as hereinafter defined and the Employee shall
receive medical coverage benefits as defined in Subsection 4(d)(ii) above, and
(ii) either the Company or the Employee, as the case may be, shall provide
Notice of Termination pursuant to Subsection 4(k).
(i)Change In Control Termination Payment. The term “Change In Control
Termination Payment” shall mean a cash payment equal to $300,000 (the “Change In
Control Termination Salary Payment”).
(ii)Timing of Payment. The Change In Control Termination Salary Payment shall be
paid in one lump sum payment within 45 days following the date of the Employee's
Separation From Service, provided that the Employee executes and does not revoke
within any applicable revocation period the release described in Section
4(k)(ii)(B) below.


(iii)    Entire Obligation. Except as provided in Subsection 4(j) of this
Agreement, following the Employee's termination of employment under this
Subsection 4(f), the Employee will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 16,
18, 19 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 20). Except for the Change In Control Termination Payment
and as otherwise provided in accordance with the terms of the Company's benefit
programs and plans then in effect or as expressly required under applicable law,
within twelve (12) months after a Change In Control, after termination by the
Company of employment for other than Death, Disability or Due Cause or after
termination by the Employee for Good Reason, the Employee shall not be entitled
to any other compensation or benefits from the Company or hereunder.


(iii)Change In Control. For purposes of this Agreement, “Change In Control”
shall have the same meaning as set forth in the 2004 LTIP, as in existence on
the date hereof.
(g)    IRC 280G “Net-Best”. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (A) any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the Company (or any of its affiliated entities) or
any entity which effectuates a Change in Control (or any of its affiliated
entities) to or for the benefit of Employee (whether pursuant to the terms of
this Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Excise Tax”), and (B)
the reduction of the amounts payable to Employee under this Agreement to the
maximum amount that could be paid

7

--------------------------------------------------------------------------------


to Employee without giving rise to the Excise Tax (the “Safe Harbor Cap”) would
provide Employee with a greater after tax amount than if such amounts were not
reduced, then the amounts payable to Employee under this Agreement shall be
reduced (but not below zero) to the Safe Harbor Cap. If the reduction of the
amounts payable hereunder would not result in a greater after tax result to
Employee, no amounts payable under this Agreement shall be reduced pursuant to
this provision.
(i)    Reduction of Payments. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first cash amounts payable under this
Agreement (in contrast to benefit amounts), and applying any reduction to
amounts payable in the following order: (A) first, any cash amounts payable to
Employee as a Termination Payment or Change in Control Termination Payment under
this Agreement, as applicable; (B) second, any amounts payable by Company on
behalf of Employee under the terms of this Agreement for continued Medical
Coverage; (C) third, any other cash amounts payable by Company to or on behalf
of Employee under the terms of this Agreement: (D) fourth, outstanding
performance-based equity grants to the extent that any such grants would be
subject to the Excise Tax; and (E) finally, any time-vesting equity grants to
the extent that any such grants would be subject to the Excise Tax.
    
(ii)     Determinations by Accounting Firm. All determinations required to be
made under this Section 4(g) shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Employee within fifteen (15) business days
of the receipt of notice from the Company or Employee that there has been a
Payment, or such earlier time as is requested by the Company. Notwithstanding
the foregoing, in the event (A) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (B) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (C) the Accounting Firm is
serving as accountant or auditor for the person(s) effecting the Change in
Control, the Board shall appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees, costs and
expenses (including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Company. If Payments are reduced to the
Safe Harbor Cap or the Accounting Firm determines that no Excise Tax is payable
by Employee without a reduction in Payments, the Accounting Firm shall provide a
written opinion to Employee to the effect that the Employee is not required to
report any Excise Tax on the Employee's federal income tax return, and that the
failure to report the Excise Tax, if any, on Employee's applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. The determination by the Accounting Firm shall be binding upon the
Company and Employee (except as provided in paragraph 4(g)(iii) below).


(iii)    Excess Payment/Underpayment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which

8

--------------------------------------------------------------------------------


has been finally and conclusively resolved, that Payments have been made to, or
provided for the benefit of, Employee, which are in excess of the limitations
provided in this Section (referred to hereinafter as an “Excess Payment”),
Employee shall repay the Excess Payment to the Company on demand, together with
interest on the Excess Payment at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of Employee's receipt of such Excess
Payment until the date of such repayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the determination, it is
possible that Payments which will not have been made by the Company should have
been made (an “Underpayment”), consistent with the calculations required to be
made under this Section. In the event that it is determined (A) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS or (B) pursuant to a determination by a court, that an
Underpayment has occurred, the Company shall pay an amount equal to such
Underpayment to Employee within ten (10) days of such determination together
with interest on such amount at the applicable federal rate from the date such
amount would have been paid to Employee until the date of payment. Employee
shall cooperate, to the extent the Employee's reasonable expenses are reimbursed
by the Company, with any reasonable requests by the Company in connection with
any contests or disputes with the IRS in connection with the Excise Tax or the
determination of the Excess Payment. Notwithstanding the foregoing, in the event
that amounts payable under this Agreement were reduced pursuant to paragraph
4(g)(i) and the value of stock options is subsequently re-determined by the
Accounting Firm (as defined below) within the context of Treasury Regulation
§1.280G-1 Q/A 33 that reduces the value of the Payments attributable to such
options, the Company shall promptly pay to Employee any amounts payable under
this Agreement that were not previously paid solely as a result of paragraph
4(g)(i) up to the Safe Harbor Cap.


(h)    Voluntary Termination. In the event that the Employee terminates the
Employee's employment at the Employee's own volition prior to the expiration of
the Employment Term (except as provided in Subsection 4(e) above), such
termination shall constitute a “Voluntary Termination” and in such event the
Employee shall be limited to the same rights and benefits as provided in
connection with a termination for Due Cause under Subsection 4(c) above.


(i)    Compliance With Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and operated so that the
payment of the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code or shall comply with the requirements
of such provision; provided however that in no event shall the Company be liable
to the Employee for or with respect to any taxes, penalties or interest which
may be imposed upon the Employee pursuant to Section 409A. To the extent that
any amount payable pursuant to Subsections 4(b), (d)(i), (d)(ii), (e) or (f)
constitutes a “deferral of compensation” subject to Section 409A (a “409A
Payment”), then, if on the date of the Employee's Separation from Service, the
Employee is a “specified employee,” as such term is defined in Treas. Reg.
Section 1.409-1(i), as determined from time to time by the Company, then such
409A Payment shall not be made to the Employee earlier than the earlier of (i)
six (6) months after the Employee's Separation from Service; or (ii) the date of
his death. The 409A

9

--------------------------------------------------------------------------------


Payments under this Agreement that would otherwise be made during such period
shall be aggregated and paid in one lump sum, without interest, on the first
business day following the end of the six (6) month period or following the date
of the Employee's death, whichever is earlier, and the balance of the 409A
Payments, if any, shall be paid in accordance with the applicable payment
schedule provided in this Section 4. The Employee hereby acknowledges that she
has been advised to seek and has sought the advice of a tax advisor with respect
to the tax consequences to the Employee of all payments pursuant to this
Agreement, including any adverse tax consequences or penalty taxes under Code
Section 409A and applicable State tax law. The Employee hereby agrees to bear
the entire risk of any such adverse federal and State tax consequences and
penalty taxes in the event any payment pursuant to this Agreement is deemed to
be subject to Code Section 409A, and that no representations have been made to
the Employee relating to the tax treatment of any payment pursuant to this
Agreement under Code Section 409A and the corresponding provisions of any
applicable State income tax laws.
(j)    Cooperation. During the term of the Employee's employment by the Company
and for a period of one (1) year immediately following the termination of the
Employee's employment with the Company, the Employee agrees to be reasonably
available to assist the Company and its representatives and agents with any
business and/or litigation (or potential litigation) matters affecting or
involving the Company. The Company will reimburse the Employee for all
associated reasonable costs of travel.


(k)    Notice of Termination, Resignation and Release. Any termination (A) by
the Company under Subsection 4(b) for Disability, Subsection 4(c) for Due Cause
or Subsection 4(d) for Other than For Due Cause, Death or Disability, (B) by the
Employee for Good Reason under Subsection 4(e) or as a Voluntary Termination
under Subsection 4(h) or (C) by the Company or the Employee within twelve (12)
months after a Change in Control under Subsection 4(f) shall, in each case, be
communicated by Notice of Termination to the other party thereto given in
accordance with Paragraph 10.


(i)     Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (X) indicates the specific termination
provision in this Agreement relied upon, (Y) sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employee's employment under the provision so indicated and (Z) if the
termination date is other than the date of receipt of such Notice, specifies the
termination date (which date shall not be prior to the date of such notice or
more than 15 days after the giving of such Notice).
(ii)     Resignation and Release. Notwithstanding anything in this Agreement to
the contrary, in order to be eligible to receive any payments or benefits
hereunder as a result of the termination of the Employee's employment, in
addition to fulfilling all other conditions precedent to such receipt, the
Employee or the Employee's legal representative must:
(A) within 10 days after the termination date, resign as a member of the Board
of Directors of the Company, if applicable, and as an officer, director, manager
and employee of the Company and its Related Entities, and



10

--------------------------------------------------------------------------------


(B) within 21 days after presentation of a release in form and substance
reasonably satisfactory to the Company and its legal counsel, execute said
release, on behalf of the Employee and the Employee's estate, heirs and
representatives, releasing the Company, its Related Entities and each of the
Company's and such Related Entities' respective officers, directors, employees,
members, managers, agents, independent contractors, representatives,
shareholders, successors and assigns (all of which persons and entities shall be
third party beneficiaries of such release with full power to enforce the
provisions thereof) from any and all claims related to the Employee's employment
with the Company; termination of the Employee's employment; all matters alleged
or which could have been alleged in a charge or complaint against the Company;
any and all injuries, losses or damages to Employee, including any claims for
attorney's fees; any and all claims relating to the conduct of any employee,
servant, officer, director or agent of the Company; and any and all matters,
transactions or things occurring prior to the date of said release, including
any and all possible claims, known or unknown, which could have been asserted
against the Company or the Company's employees, agents, servants, officers or
directors. Notwithstanding the foregoing, the form of release shall except out
therefrom, and acknowledge the Employee's continuing rights with respect to, the
following: (i) all vested rights that the Employee may have under all welfare,
retirement and other plans and programs of the Company in which the Employee was
participating at the time of his employment termination, including all equity
plans and programs of the Company with respect to which equity awards were made
to the Employee, (ii) all continuing rights that the Employee may have under
this Agreement, and (iii) all rights that the Employee may have following the
termination of his employment under the Company's Certificate of Incorporation
and Bylaws, any applicable Company insurance and any indemnity agreements to
which the Employee is a party which provide for indemnification, insurance or
other, similar coverage for the Employee with respect to his actions or
inactions as an officer, employee and/or member of the Board. Employee may,
within five business days of receipt from the Company of the form of release,
provide comments to the Company regarding material provisions of the form of
release, which the Company in good faith will consider. For clarification,
unless and until the Employee executes the release, the Company shall have no
obligation to make any Termination Payment to the Employee, and, even if the
Employee does not execute the release, the Employee shall be bound by the
post-termination provisions of this Agreement, including without limitation
Section 18.
(l)    Earned and Accrued Payments. The foregoing notwithstanding, upon the
termination of the Employee's employment at any time, for any reason, the
Employee shall be paid all amounts that had already been earned and accrued as
of the time of termination, including but not limited to (i) pay for unused
vacation accrued in accordance with the Company's vacation policy and (ii)
reimbursement for any business expenses accrued in accordance with Subsection
3(e).

11

--------------------------------------------------------------------------------


(m)    Employment at Will. The Employee hereby agrees that the Company may
terminate the Employee's employment under this Paragraph 4 without regard to:
(i) any general or specific policies (written or oral) of the Company relating
to the employment or termination of employment of its employees; (ii) any
statements made to the Employee, whether oral or in any document, pertaining to
the Employee's relationship with the Company; or (iii) without a determination
of Due Cause by the Company.


5.    Accelerated Vesting of Equity Awards Upon Change In Control. In the event
of a Change in Control as defined hereinabove, the restrictions and deferral
limitations applicable to any Restricted Stock or any Other Stock Unit Awards
granted to the Employee shall lapse and such Restricted Stock or Other Stock
Unit Awards shall become fully vested and transferable to the full extent of the
original grant as of the date such Change In Control is determined to have
occurred; and any Stock Options or SARs granted to the Employee that are
outstanding as of the date of such Change In Control shall become fully
exercisable and vested to the extent of the original grant as of the date such
Change In Control is determined to have occurred.
6.    Successors and Assigns.
(a)Assignment by the Company. This Agreement shall be binding upon and inure to
the benefit of the Company or any corporation or other entity to which the
Company may transfer all or substantially all of its assets and business and to
which the Company may assign this Agreement, in which case the term “Company,”
as used herein, shall mean such corporation or other entity, provided that no
such assignment shall relieve the Company from any obligations hereunder,
whether arising prior to or after such assignment.
(b)Assignment by the Employee. The Employee may not assign this Agreement or any
part hereof without the prior written consent of the Company; provided, however,
that nothing herein shall preclude the Employee from designating one or more
beneficiaries to receive any amount that may be payable following occurrence of
the Employee's legal incompetency or Death and shall not preclude the legal
representative of the Employee's estate from assigning any right hereunder to
the person or persons entitled thereto under the Employee's will or, in the case
of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to the Employee's estate. The term “beneficiaries,” as used
in this Agreement, shall mean a beneficiary or beneficiaries so designated to
receive any such amount or, if no beneficiary has been so designated, the legal
representative of the Employee (in the event of the Employee's incompetency) or
the Employee's estate.
7.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
8.    Entire Agreement. This Agreement, which shall include the Exhibits hereto,
contains all of the understandings and representations between the parties
hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto, including any previous employment, severance
and/or non-competition agreements. This Agreement may only be modified by an
instrument in writing.

12

--------------------------------------------------------------------------------


9.    Waiver of Breach. The waiver by any party of a breach of any condition or
provision of this Agreement to be performed by such other party shall not
operate or be construed to be a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
10.    Notices. Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:


If to the Company:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: General Counsel


With a copy to:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: Chief Employee Officer


If to the Employee:
Jimmie L. Wade


11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, excepting only the enforcement of any Loyalty
Obligations arising under Paragraph 18 of this Agreement, shall be settled by
arbitration in accordance with the rules of the American Arbitration Association
then in effect in the Commonwealth of Virginia and judgment upon such award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. The board of arbitrators shall consist of one arbitrator to be
appointed by the Company, one by the Employee, and one by the two arbitrators so
chosen. The arbitration shall be held at such place as may be agreed upon at the
time by the parties to the arbitration. The cost of arbitration shall be borne
as determined by the arbitrators.
12.    Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Employee or the Employee's
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

13

--------------------------------------------------------------------------------


13.    Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
14.    Titles. Titles to the paragraphs and subsections in this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any paragraph or subsection.
15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
16.    Amendment. Except as provided in Paragraph 13 above, this Agreement may
not be modified or amended except by written instrument signed by all parties
hereto.
17.    Counsel. The Employee has reviewed the contents of this Agreement and
fully understands its terms. The Employee acknowledges that the Employee is
fully aware of the Employee's right to the advice of counsel independent from
that of the Company. The Employee further acknowledges that the Company has not
made representations or given any advice with respect to the tax or other
consequences of this Agreement or any transactions contemplated by this
Agreement to him, that the Employee has been advised of the importance of
seeking independent counsel with respect to such consequences, and that the
Employee has obtained independent counsel with respect to such consequences. By
executing this Agreement, the Employee represents that the Employee has, after
being advised of the potential conflicts between him and the Company with
respect to the future consequences of this Agreement, either consulted
independent legal counsel or elected, notwithstanding the advisability of
seeking such independent legal counsel, not to consult with such independent
legal counsel.


18.    Loyalty Obligations. The Employee agrees that the following obligations
(“Loyalty Obligations”) shall apply in consideration of the Employee's
employment by or continued employment with the Company:     
    
(a)    Confidential Information.


(i)    Company Information. The Employee agrees at all times during the term of
the Employee's employment and thereafter, to hold any Confidential Information
of the Company or its Related Entities in strictest confidence, and not to use
(except for the benefit of the Company to fulfill the Employee's employment
obligations) or to disclose to any person, firm or corporation other than the
Company or those designated by it said Confidential Information without the
prior authorization of the Company, except as may otherwise be required by law
or legal process. The Employee agrees that “Confidential Information” means any
proprietary information prepared or maintained in any format, including
technical data, trade secrets or know-how in which the Company or Related
Entities have an interest, including, but not limited to, business records,
contracts, research, product or service plans, products, services, customer
lists and customers (including, but not limited to, vendors to the Company or
Related Entities on whom the Employee called, with whom the Employee dealt or
with whom the Employee

14

--------------------------------------------------------------------------------


became acquainted during the term of the Employee's employment), pricing data,
costs, markets, expansion plans, summaries, marketing and other business
strategies, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration or marketing, financial
or other business information obtained by the Employee or disclosed to the
Employee by the Company or Related Entities or any other person or entity during
the term of the Employee's employment with the Company either directly or
indirectly electronically, in writing, orally, by drawings, by observation of
services, systems or other aspects of the business of the Company or Related
Entities or otherwise. Confidential Information does not include information
that: (A) was available to the public prior to the time of disclosure, whether
through press releases, SEC filings or otherwise; or (B) otherwise becomes
available to the public through no act or omission of the Employee.


(ii)    Third Party Information. The Employee recognizes that the Company and
Related Entities have received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the part of
the Company or Related Entities to maintain the confidentiality of such
information and to use it only for certain limited purposes. The Employee agrees
at all times during the Employee's employment and thereafter to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Employee's work for the Company consistent with the
obligations of the Company or Related Entities with such third party.


(b)    Returning Company Property. The Employee agrees that any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by the Employee
or others pursuant to or during the Employee's employment with the Company or
otherwise shall be the property of the Company or its Related Entities and their
respective successors or assigns. At the time of leaving the employ of the
Company, the Employee will deliver all material Company property to the Company
or to the Company's designee and will not keep in the Employee's possession,
recreate or deliver said property to anyone else. In the event of the
termination of the Employee's employment and upon request by the Company, the
Employee agrees to sign and deliver the “Termination Certification” attached
hereto as Exhibit A.


(c)    Notification of New Employer. In the event that the Employee leaves the
employ of the Company and becomes employed by a Restricted Company, the Employee
hereby grants consent to notification by the Company to the Employee's new
employer (whether the Employee is employed as an employee, consultant,
independent contractor, director, partner, officer, advisor, Employee or
manager) about the Employee's obligations under this Agreement.


(d)    Non-Interference. The Employee covenants and agrees that while the
Employee is employed by the Company and for a period of one (1) year immediately
following the termination of the Employee's employment with the Company for any
reason, the Employee shall not, without the prior written approval of the
Company, directly or indirectly, either on

15

--------------------------------------------------------------------------------


behalf of the Employee or any other person or entity, Interfere with the Company
or any of its Related Entities.


(i)     For purposes of this Agreement, “Interfere” shall mean, except in the
performance of the Employee's duties and responsibilities on behalf of and for
the benefit of the Company, to solicit, entice, persuade, induce, influence or
attempt to influence, directly or indirectly, customers or prospective
customers, suppliers or prospective suppliers, employees, agents or independent
contractors of the Company or any of its Related Entities to restrict, reduce,
sever or otherwise alter their relationship with the Company or any of its
Related Entities.


(ii)    After termination of the Employee's employment, this provision shall
only apply to those employees, independent contractors, customers or suppliers
of the Company or Related Entities who were such at any time within 12 months
prior to the date of such termination.
 
(e)    Covenants Not to Compete


(i)     Non-Competition. The Employee covenants and agrees that during the
period from the date hereof until, one (1) year immediately following the
termination, for any reason, of the Employee's employment with the Company (the
“Non-Compete Period”), the Employee will not, directly or indirectly:


(A)     own or hold, directly or beneficially, as a shareholder (other than as a
shareholder with less than 5% of the outstanding common stock of a publicly
traded corporation), option holder, warrant holder, partner, member or other
equity or security owner or holder, any equity or other interest of a Restricted
Company; or


(B)     engage or participate as an employee, director, officer, manager,
partner, independent contractor, service provider, consultant or technical or
business advisor (or any foreign equivalents of the foregoing) with any
Restricted Company without the prior written disclosure by Employee and the
written consent of the Company as provided in Section 18(e)(iii) below.


(ii)    Restricted Companies. For purposes of this Agreement, the term
“Restricted Companies” means Autozone, Inc., O'Reilly Automotive, Inc., Pep
Boys, Genuine Parts Company and/or NAPA Auto Parts, Uni-select, Inc. and members
of the Uni-select Network, CARQUEST Auto Parts, Fisher Auto Parts and Parts
Depot, Inc. and any successor, affiliate or subsidiary of any of the foregoing.


(iii)    Association with Restricted Company. In the event that the Employee
intends to associate (whether as an employee, consultant, independent
contractor, officer, manager, advisor, partner, Employee or director) with any
Restricted Company during the Non-Compete Period, the Employee must provide
information in writing to the

16

--------------------------------------------------------------------------------


Company relating to the activities proposed to be engaged in by the Employee for
such Restricted Company. All such current associations are set forth on Exhibit
B to this Agreement. In the event that the Company consents in writing to the
Employee's engagement in such activity, the engaging in such activity by the
Employee shall be conclusively deemed not to be a violation of this Subsection
18(e). Such consent is not intended and shall not be deemed to be a waiver or
nullification of the covenant of non-competition of the Employee or other
similarly bound Employees.


(f)    Non-Disparagement. The Employee agrees that while the Employee is
employed by the Company and for a period of one (1) year following the
termination of the Employee's employment with the Company for any reason, the
Employee will not take any action or make any statement which disparages the
Company or its practices or which disrupts or impairs its normal operations,
such that it causes a material adverse impact to the Company.


(g)    Effect of Non-Payment of Benefits; Clawback. The Employee's
post-termination of employment obligations under this Paragraph 18 shall cease
upon the Company's failure to make any payments or benefits hereunder as a
result of the termination of the Employee's employment when due if within 15
days after written notice of such failure, the Company does not make the
required payment. In the event that the Employee materially violates Subsection
18(d), 18(e), or 18(f), and does not cure such violation (if it can be cured)
within five (5) days after written notice of such failure, the Employee agrees
that calculation of the harm to the Company from such violation would be
uncertain and not capable of being readily ascertained, and that as a reasonable
estimation of the harm to the Company from such violation the Employee shall
repay to the Company a portion of $750,000 equal to a fraction, the numerator of
which is the number of days left in the applicable period under Subsection
18(d), 18(e), or 18(f), and the denominator of which is the total number of days
in the applicable period under such Section. In the event that the Employee
materially violates Subsection 18(a) or 18(b), and does not cure such violation
(if it can be cured) within five days after written notice of such failure, the
Employee agrees that calculation of the harm to the Company from such violation
would be uncertain and not capable of being readily ascertained, and that as a
reasonable estimation of the harm to the Company from such violation the
Employee shall repay to the Company a portion of $750,000 equal to a fraction,
the numerator of which is the number of days left in the one (1) year period
immediately following the termination and the denominator of which is 365. The
Employee further agrees that such repayment obligation shall constitute
liquidated damages and that the Company shall have no other right to damages
under this Agreement or at law with respect to breaches of Subsection 18(a),
18(b), 18(d), 18(e), or 18(f), but the Company shall have the right to seek
equitable relief pursuant to Subsection 18(h) hereunder.


(h)    Specific Enforcement; Remedies Cumulative; Attorney Fees. The Employee
acknowledges that the Company and Related Entities, as the case may be, may be
irreparably injured if the provisions of Subsections 18(a), 18(b), 18(d), 18(e)
and 18(f) hereof are not specifically enforced and the Employee agrees that the
terms of such provisions (including without limitation the periods set forth in
Subsections 18(d), 18(e) and 18(f)) are reasonable and appropriate. If the
Employee commits, or the Company has evidence based on which it reasonably
believes the Employee threatens to commit, a material breach of any of the
provisions

17

--------------------------------------------------------------------------------


of Subsections 18(a), 18(b), 18(d), 18(e) or 18(f) hereof, the Company and/or
Related Entities, as the case may be, shall have the right and remedy, in
addition to and not in limitation of any other remedy that may be available at
law or in equity, to have the provisions of Subsections 18(a), 18(b), 18(d),
18(e) or 18(f) hereof specifically enforced by any court having jurisdiction
through immediate injunctive and other equitable relief, it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to the Company and/or Related Entities and that money damages will not
provide an adequate remedy therefore. Such injunction shall be available without
the posting of any bond or other security, and the Employee hereby consents to
the issuance of such injunction.


(i)    Re-Set of Period for Non-Competition and Non-Interference. In the event
that a legal or equitable action is commenced with respect to any of the
provisions of Subsections 18(d), 18(e) or 18(f) hereof and the Employee has not
complied, in all material respects, with the provisions in such subsections with
respect to which such action has been commenced, then the one-year period, as
described in such subsections not so complied with by the Employee, shall be
extended from its original expiration date, day-for-day, for each day that the
Employee is found to have not complied, in all material respects, with such
subsections.


(j)    Jurisdiction and Venue. WITH RESPECT TO THE ENFORCEMENT OF ANY AND ALL
LOYALTY OBLIGATIONS ARISING UNDER PARAGRAPH 18, THE SUBSECTIONS 18(j) AND 18(k)
OF THIS AGREEMENT SHALL APPLY. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN
MATTERS RELATED TO THIS PARAGRAPH 18 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION
OR PROCEEDING RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF
THE COMMONWEALTH OF VIRGINIA, THE COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE CITY OF ROANOKE, VIRGINIA, OR THE STATE COURTS OR THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN ANY MUNICIPALITY WHEREIN AN OFFICE OF THE
COMPANY IS LOCATED AND IN WHICH OFFICE THE EMPLOYEE WAS TEMPORARILY OR
PERMANENTLY ASSIGNED AS HIS PRINCIPAL WORKPLACE LOCATION, WHILE RENDERING
SERVICES FOR THE COMPANY AT ANY TIME DURING THE 12 MONTHS IMMEDIATELY PRECEDING
THE COMMENCEMENT OF SUCH SUIT, ACTION OR PROCEEDING OR IMMEDIATELY PRECEDING THE
TERMINATION OF EMPLOYEE'S EMPLOYMENT, IF TERMINATED.


(k)    Waiver of Jury Trial. EMPLOYEE AGREES TO WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY LOYALTY
OBLIGATIONS. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EMPLOYEE, AND EMPLOYEE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY'S AGREEMENT TO
LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY MAKES),
THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EMPLOYEE FURTHER
ACKNOWLEDGES THAT EMPLOYEE HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE

18

--------------------------------------------------------------------------------


SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF EMPLOYEE'S OWN FREE WILL, AND THAT EMPLOYEE HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. EMPLOYEE FURTHER ACKNOWLEDGES
THAT EMPLOYEE HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER AND AS EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT BELOW.


19.    Adherence to Company Policies. The Employee agrees to adhere diligently
to all established Company policies and procedures, including but not limited to
the Company's Guidelines on Significant Governance Issues, Code of Ethics and
Business Conduct and, if applicable, the Code of Ethics for Financial
Professionals. The Employee agrees that if the Employee does not adhere to any
of the provisions of such Guidelines and Codes, the Employee will be in breach
of the provisions hereof.


20.    Representations. The Employee agrees to execute any proper oath or verify
any proper document required to carry out the terms of this Agreement. The
Employee represents that Employee's performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by the Employee in confidence or in trust prior to the
Employee's employment by the Company. The Employee has not entered into, and the
Employee agrees the Employee will not enter into, any oral or written agreement
in conflict herewith and the Employee's employment by the Company and the
Employee's services to the Company will not violate the terms of any oral or
written agreement to which the Employee is a party.


21.    Binding Effect of Execution. The Company and the Employee agree that this
Agreement shall not bind or be enforceable by or against either party until this
Agreement has been duly executed by both the Employee and the Company.






    

19

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first written above.




Advance Auto Parts, Inc.


By:  /s/Darren R. Jackson (SEAL)


Print Name: Darren R. Jackson


Title: President and CEO


Address: 5008 Airport Road, Roanoke, VA 24012
                             
Employee


Print Name: Jimmie L. Wade


Signature:  /s/ Jimmie L. Wade


Address:
 






20

--------------------------------------------------------------------------------




EXHIBIT A


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any material devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.


I further certify that I have, to the best of my knowledge, complied in all
material respects with all the terms of my Employment Agreement with the
Company.


                        
Date:_______________________________________




____________________________________
Employee's Signature




____________________________________
Employee's Name (Print)





--------------------------------------------------------------------------------


EXHIBIT B




LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES






































____ None
____ Additional Sheets Attached




Signature of the Employee:_________________________________
Print Name of the Employee:________________________________
Date:                 




